Citation Nr: 1230852	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-06 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disability other than PTSD.

4.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant reports that he was a member of the Puerto Rico Army National Guard from 1980 to 2004.  The record on appeal contains DD Forms 214 showing that he was ordered to active duty in support of Operation Desert Shield/Desert Storm from January to July 1991, and in support of Operation Enduring Freedom from January 2003 to June 2004.  

The record also appears to indicate the appellant was ordered to active duty in support of Operation Joint Guardian from May 2000 to January 2001, but the record contains no service personnel records corresponding to such service, including a DD Form 214, nor does it appear that an effort to verify this period of active service has been made.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

Because the record demonstrates some confusion on the part of the RO with respect to the procedural posture of certain claims, a detailed explanation is necessary to clarify the issues currently on appeal.  

In an August 2005 rating decision, the RO, inter alia, determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disability, including depression.  In November 2005, the appellant submitted a notice of disagreement with the RO's determination and in April 2006, a Statement of the Case addressing the matter was issued to him.  In June 2006, the appellant's then-representative submitted a statement which the Board finds constitutes a timely and adequate substantive appeal with the August 2005 rating decision determining that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disability, including depression.  

Here, it is noted that the record currently available to the Board indicates that the RO appears to be in the process of adjudicating a "new" claim of service connection for a psychiatric disability, including depression.  See e.g. October 2011 Deferred Rating Decision.  As best the Board can discern, the RO has construed the appellant's recent allegation that he has depression secondary to his service-connected low back disability as a new claim.  Here, the law is not clear.  Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed.Cir. 2005); Roebuck v. Nicholson, 20 Vet. App 307, 313 (2006) (holding that multiple theories of causation of the same disability are part of same claim).  However, Harder v. Brown, 5 Vet. App. 183 (1993) has not been overturned.  Furthermore, we believe there is a distinction between a valid legal theory of entitlement which would not normally be considered by an AOJ as opposed to different factual theory of entitlement.  As set forth in more detail below, the Board has remanded the claim of entitlement to service connection for a psychiatric disability, including depression, and all theories of entitlement should be considered on remand.  

Also in the August 2005 rating decision, the RO determined that new and material evidence had not been received to reopen a claim of service connection for degenerative joint disease of the cervical spine.  In November 2005, the appellant submitted a notice of disagreement with the RO's determination.  For reasons which are unclear, however, the RO failed to issue a Statement of the Case in response to the appellant's notice of disagreement as required by 38 C.F.R. § 20.200.  The matter therefore remained pending.  See Myers v. Principi, 16 Vet. App. 228 (2002) (holding that where VA fails to recognize and properly acknowledge a notice of disagreement by issuing a Statement of the Case, the original claim remains pending and in appellate status).  Thereafter, in a February 2008 rating decision, the RO again determined that new and material evidence had not been received to reopen a claim of service connection for a cervical spine disability.  In March 2008, the appellant again indicated his disagreement with the RO's determination and in December 2008, the RO issued a Statement of the Case.  The appellant submitted a timely VA Form 9 in February 2009.  Based on the facts set forth above, the Board finds that the matter currently on appeal stems from the August 2005 rating decision, not the more recent February 2008 rating decision, as determined by the RO.  Id.  

As set forth above, in both the August 2005 and February 2008 rating decisions, the RO characterized the issue as whether new and material evidence had been received to reopen a previously denied claim of service connection for a cervical spine disability.  Despite the RO's characterization of this issue, however, consideration of this claim on the merits is appropriate, as there has never been a prior final denial of this claim.  As best the Board can discern, the RO determined that an unappealed December 1999 rating decision denying service connection for "joints pain, upper and lower extremities; muscular pain, claimed as due to an undiagnosed illness" constitutes a prior final denial of the claim of service connection for a cervical spine disability.  It does not.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009) (holding that a new claim is one based on a distinctly diagnosed disease or injury).  Thus, the issue properly on appeal has been characterized as set forth on the cover page of this decision.

In an August 2006 rating decision, the RO, inter alia, denied service connection for bilateral hearing loss.  In May 2007, the appellant submitted a notice of disagreement with the RO's determination.  A Statement of the Case addressing this issue, however, has not yet been provided.  Thus, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

In an April 2009 rating decision, the RO denied service connection for PTSD.  The appellant perfected an appeal of the RO's decision via his submission of a timely VA Form 9 in August 2011.  The Board notes that the appellant's claim of service connection for PTSD, however, was previously denied by the RO in an August 2005 rating decision.  Because the appellant did not perfect an appeal of the August 2005 rating decision within the applicable time period, however, that decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

In the April 2009 rating decision now on appeal, the RO failed to address the issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection for PTSD and addressed the issue only on the merits.  Nonetheless, the Board is obligated by 38 U.S.C.A. §§ 5108 and 7104(b) to address whether new and material evidence has been submitted prior to addressing the merits of this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  For these reasons, the Board has recharacterized the issue as set forth on the cover page of this decision.  Given the favorable outcome below, it is clear that the appellant has not been prejudiced by the Board's actions.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board notes that the issues on appeal originally included entitlement to service connection for tinnitus.  Before the matter was certified to the Board, however, in an August 2011 rating decision, the RO granted service connection for tinnitus and assigned an initial 10 percent disability rating, effective November 2, 2005.  The Board finds that the grant of service connection for tinnitus constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant has initiated an appeal with the initial rating or effective date assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The Board notes that in a VA Form 9 received in June 2007, the appellant appeared to raise a claim of entitlement to service connection for headaches and dizziness secondary to his service-connected tinnitus.  See 38 C.F.R. § 3.310 (2011).  In March 2010, the appellant submitted a claim for an increased rating for his service-connected bilateral pterygium disability.  The record currently available to the Board contains no indication that the RO has addressed these matters.  Thus, the Board does not have jurisdiction over them and they are referred to the RO for appropriate action.

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to service connection for a cervical spine disability, a psychiatric disability, including depression and PTSD, and bilateral hearing loss.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In unappealed January 1994 and September 1996 rating decisions, the RO denied service connection for a nervous disorder, including anxiety disorder.  

2.  In an unappealed August 2005 rating decision, the RO denied service connection for PTSD.

3.  Evidence received since these final rating decisions includes official service department medical records, in existence and not previously associated with the claims file, corresponding to the appellant's National Guard service, including his period of active duty in support of Operation Desert Shield/Desert Storm when the appellant alleges his psychiatric disability began.  

4.  In addition to potentially relevant official service department records, the evidence received since the last final rating decisions denying service connection for a psychiatric disability, including PTSD, includes medical evidence which relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims of service connection for a psychiatric disability, including PTSD.



CONCLUSIONS OF LAW

1.  The January 1994 and September 1996 rating decisions denying service connection for a psychiatric disability, including anxiety disorder, are final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1993), (1996).  

2.  The August 2005 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

3.  New and material evidence has been received to warrant reopening of the claims of service connection for a psychiatric disability, including PTSD.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  Moreover, in light of the receipt of additional potentially relevant service department records, the issues of entitlement to service connection for a psychiatric disability, including PTSD, are subject to reconsideration.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.


Applicable Law

New and Material Evidence

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2011).  Such records include, but are not limited to service records that are related to a claimed in-service event, injury, or disease; and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  Id.  

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including a psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

In addition to the criteria set forth above, service connection for PTSD generally requires (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred. 38 C.F.R. § 3.304(f) (2011); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-service stressor varies depending on whether a veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, then his or her lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2011); see also VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 (2000) (holding that the phrase "engaged in combat with the enemy" requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality).

Where the record does not establish that the claimant engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans. See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010). Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to 'fear of hostile military or terrorist activity.' Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states,

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) (2011).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

A review of the record shows that in March 1992, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a nervous disability.  

In connection with his claim, the RO requested service treatment records corresponding to the appellant's membership in the Puerto Rico Army National Guard.  The record provided consisted of an October 1991 periodic examination report showing that the appellant reported feeling nervous and having anxiety.  On clinical evaluation, psychiatric evaluation was normal.  

In connection with his claim, the appellant was afforded a VA psychiatric examination in June 1992 at which he reported serving in Operation Desert Storm from February to July 1991.  The appellant indicated that he had received no treatment for any nervous condition during this period of active duty, nor had he ever received psychiatric treatment.  Since his return from the Persian Gulf, however, he indicated that he had felt ill humored, tense, argumentative, and bothered by everything.  He had also increased his consumption of alcohol.  After examining the appellant and reviewing the claims folder, the diagnoses included substance use disorder and alcohol abuse.  

In a January 1994 rating decision, the RO, inter alia, denied service connection for a nervous disorder, finding that a psychiatric disability had not been identified during active duty and that the post-active duty medical evidence contained no indication of a current psychiatric disability, other than a substance abuse disorder for which the payment of VA compensation was prohibited.  The appellant was notified of the RO's determination and his appellate rights in a January 1994 letter but he did not appeal and has not contended otherwise.  

In April 1995, the appellant again submitted a claim of service connection for connection for nervousness which he contended began during his active service in support of Operation Desert Storm.  

Evidence received connection with the claim included a November 1994 private clinical record showing a diagnosis of anxiety disorder.  Also submitted were copies of additional service treatment records, including a report of a June 1991 demobilization/redeployment examination, at which the appellant reported experiencing nervous trouble.  No pertinent psychiatric diagnoses were rendered at the time of the examination.  

Based on this evidence, in a September 1996 rating decision, the RO denied service connection for a nervous condition, finding that although the appellant had been seen in November 1994 for anxiety disorder, the service treatment records showed no diagnosis of a nervous condition nor was there evidence that a current nervous condition had been incurred in service.  The appellant was notified of the RO's determination and his appellate rights in a September 1996 letter, but he did not appeal and has not contended otherwise.  

In April 2005, submitted claims of service connection for multiple disabilities, including a nervous disorder and PTSD.  He indicated that he had been having depression and PTSD since returning from his tour of duty in Iraq.  In accordance with the holding of Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), the RO treated the appellant's PTSD claim as a new claim, separate from the previously denied claim of service connection for a nervous disorder.  In connection with the issues adjudicated in this decision, the Board has considered the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and notes that given the outcome of the decision below, no prejudice has resulted from separate consideration of the PTSD claim.  

In connection with the appellant's claim, the RO received additional VA clinical records dated from February to July 2005.  In pertinent part, these records show that the appellant reported that he had served in Iraq from May 2003 to May 2004.  He indicated that he had been having trouble adjusting to civilian life since his return.  He complained of anxiety, insomnia, and restlessness.  The diagnosis was depression not otherwise specified.  

The appellant underwent VA psychiatric examination in July 2005.  The examiner noted that the appellant had served in the Puerto Rico National Guard from 1980 to 2004.  He had been activated from February to June 1991 to serve in the first Gulf War.  He was again activated from January 2003 to June 2004 to serve in Iraq.  After examining the appellant and reviewing the claims folder, the examiner concluded that the appellant did not meet the criteria for a diagnosis of PTSD.  The diagnosis was depressive disorder, not otherwise specified, and cognitive deficits causing late effects in cerebrovascular disease (brain atrophy).  

In an August 2005 rating decision, the RO, inter alia, denied service connection for PTSD, finding that the record contained no evidence of a current diagnosis of PTSD.  The appellant did not perfect a timely appeal of the RO's determination denying service connection for PTSD.  He has not contended otherwise.  

In this appeal, the appellant again seeks service connection for a psychiatric disability, including depression and PTSD.  

As set forth above, decisions of the RO that are not appealed in the prescribed time period are generally final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The appellant's claim of service connection a psychiatric disability other than PTSD was previously denied by the RO on the basis that a psychiatric disability had not been diagnosed during service nor did the record contain a link between the current psychiatric disorder and service.  His claim of service connection for PTSD was previously denied by the RO on the basis that the record showed that he did not have PTSD.  Again, the RO's decisions are final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

Since the RO's decisions, however, additional medical evidence has been received, including VA clinical records containing a diagnosis of PTSD.  See e.g. May 2011 VA clinical record.  In addition, the record now contains a VA medical opinion suggesting that the appellant's current depression may be causally related to or aggravated by his service-connected low back disability.  The Board finds that this additional evidence relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims of service connection for a psychiatric disability, including depression and/or PTSD.

In addition, since the RO last considered the appellant's claims of service connection for a psychiatric disability, including PTSD, additional service department records were provided.  According to a notation apparently made by the RO, these records were received in March 2006.  These additional records include service treatment records dated from 1979, corresponding to his membership in the Puerto Rico National Guard.  These additional records also include service treatment records corresponding to the appellant's period of active service in support of Operation Desert Shield/Desert Storm.  These records were obviously in existence and not previously associated with the claims file and they are potentially relevant, given the appellant's original allegations that he developed a psychiatric disability secondary to his period of active service in the Gulf War.  The Board also observes that these additional records include service treatment records which were not in existence at the time of the prior final rating decisions in 1994 and 1996, including records corresponding to the appellant's more recent periods of active duty.  

As noted, where new evidence consists of relevant records from the service department, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).  Relevant records include those which are related to a claimed in-service event, injury, or disease.  Given the additional service department records and the appellant's contentions, the Board finds that reconsideration of the appellant's claim of service connection on a de novo basis is required.

Here, the Board finds that although the additional records warrant reconsideration of the claim, they are not sufficient to allow the grant of the benefits sought.  For the reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits of the claim of service connection for a psychiatric disability, including depression and PTSD.  


ORDER

Reconsideration of the claim of entitlement to service connection for a psychiatric disability, including depression and PTSD, is warranted.  


REMAND

Cervical spine disability

The appellant also seeks service connection for a cervical spine disability.  He contends that his cervical spine disability began during his period of active service in support of Operation Desert Storm.  He also contends that his current cervical spine disability is causally related to an injury he sustained on active duty in September 2003 when he fell down the stairs.  

Service connection is granted for disability resulting from personal injury suffered or disease contracted in the line of duty "in the active military, naval, or air service."  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C) (West 2002); 38 C.F.R. § 3.6(c) (2011).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

Stated more simply, that the appellant sustained a cervical spine injury or developed a cervical spine disability at some point during the time period he was a member of the National Guard is not enough.  Rather, to warrant service connection based on his National Guard service, the appellant must show: (1) that he became disabled from a disease or injury during a period of active duty or active duty for training as defined above; or (2) that he became disabled from an injury during a period of inactive duty training as defined above.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 (1990).

Evidentiary presumptions do not extend to those who claim service connection based on a period of active duty for training or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  Rather, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."  McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001).

According to the limited information currently of record, the appellant was a member of the Puerto Rico National Guard from 1980 to 2004.  During that period, he was apparently called to active duty on at least three occasions.  The record contains a DD Form 214 showing that the appellant was ordered to active duty in support of Operation Enduring Freedom from January 2003 to June 2004, during which he served in Iraq from May 2003 to April 2004.  There is also some indication that he served on active duty in Kosovo from May 2000 to January 2001, but this period of active duty has not been verified.  As relevant to this claim, the record on appeal also shows that the appellant sustained a cervical spine injury in December 1992, possibly during a period of inactive duty training with the Puerto Rico National Guard, although the appellant's duty status at the time of this injury has not yet been verified.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is required to obtain relevant records from a Federal department or agency, including the service department, and must continue its efforts to obtain such records until it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2011); see also VA Adjudication and Procedure Manual, M21-1MR, subpart III, Chapter 2 (updated August 13, 2009) (developing for service records); Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009) (VA has a duty to "obtain all of the veteran's relevant service medical records, not simply those which it can most conveniently locate.").  VA must also make reasonable efforts to obtain relevant efforts not in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2011).  The record currently before the Board indicates that additional evidentiary development efforts are necessary prior to further appellate consideration.

In addition, the Board finds that another VA medical examination is necessary in connection with the claim of service connection for a cervical spine disability.  The appellant was afforded a VA medical examination in June 2005 at which he reported a history of trauma to the back in a 2003 fall.  He denied other pathologic history.  The appellant's current complaints included cervical pain.  After examining the appellant and reviewing the claims folder, the examiner diagnosed the appellant has having, inter alia, chronic cervicalgia, paracervical pain with mild degenerative changes reported on X-ray.  He did not, however, comment on the etiology of the appellant's diagnosed cervical spine disability.  This omission must be corrected on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one). 

Service connection for a psychiatric disability, including PTSD and depression

After reviewing the record, the Board finds that a VA psychiatric disability is necessary to clarify the nature and etiology of the appellant's current psychiatric disability or disabilities.  Although the appellant has been examined previously by VA, unfortunately, the record remains unclear as to these questions.  Barr, 21 Vet. App. 311-12.  

Entitlement to service connection for bilateral hearing loss disability

As set forth above in the Introduction portion of this decision, in an August 2006 rating decision, the RO denied service connection for bilateral hearing loss.  In May 2007, the appellant submitted a notice of disagreement with the RO's determination.  The record currently before the Board, however, contains no indication that the RO has issued a Statement of the Case addressing this issue.  Thus, a remand for this action is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of the Case to the appellant and his attorney addressing the issue of entitlement to service connection for bilateral hearing loss.  The Statement of the Case must include all relevant law and regulations pertaining to the claim.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2011).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The RO should contact the appropriate repository of records and request complete service treatment and personnel records corresponding to the appellant's reported service in the Puerto Rico Army National Guard from 1980 to 2004, including verification of the dates of all periods of active duty, active duty for training, and inactive duty training during this period.  All efforts to obtain these records must be documented in the claims folder.  The RO may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

3.  After the development ordered above has been completed, the appellant should be scheduled for a VA medical examination to determine the nature and etiology of any current cervical spine disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not that any current cervical spine disability is at least as likely as not causally related to any incident during any of the appellant's periods of active duty or active duty for training, or to any injury sustained during a period of inactive duty training.  A rationale for all opinions expressed should be provided.

4.  The appellant should also be afforded a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, to include depression and PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should delineate all psychiatric disabilities identified on examination.  He or she should also provide an opinion as to whether it is at least as likely as not that any current psychiatric disability identified on examination is at least as likely as not causally related to any incident during any of the appellant's periods of active duty or active duty for training.  A rationale for all opinions expressed should be provided.

5.  After conducting any additional development deemed necessary, the RO should review the claims.  If the benefits sought remain denied, the RO should issue a Supplemental Statement of the Case to the appellant and his attorney and afford them the appropriate opportunity to respond.  The Supplemental Statement of the Case must document consideration of the 2010 amendments to 38 C.F.R. § 3.304(f).  

Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


